10/22/2020



           IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 20-0406



                                Nos. DA 20-0406

IN THE MATTER OF:

A.J.,

              A Youth in Need of Care.

                                     ORDER

        Upon consideration of the State’s Unopposed Motion to Supplement the

Record on Appeal, submitted by the Appellee, and good cause appearing therefor,

        IT IS HEREBY ORDERED that the Motion is granted and the record on

appeal shall be supplemented with the following Thirteenth Judicial District Court

records: In the Matter of A.J., Cause No. DN 15-002 and In the Matter of A.J.,

Cause No. DN 16-020.

        IT IS FURTHER ORDERED that the Clerk of Court shall serve all parties

of record and the Clerk of District Court, Yellowstone County, with this Order.




KFS




                                                                       Electronically signed by:
                                                                             Mike McGrath
                                                                Chief Justice, Montana Supreme Court
                                                                           October 22 2020